                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


AUSTEN LACKEY,                                   §
                                                 §
                   Plaintiff,                    §                 SA-17-CV-00514-JKP
                                                 §
vs.                                              §
                                                 §
AUSTIN DEMENT, CRST EXPEDITED,                   §
INC.,                                            §
                                                 §
                   Defendants.                   §

                                             ORDER

       Before the Court in the above-styled cause of action is Defendants’ Motion to Allow

Designation of Additional Expert Witness Dr. Purvi Patel, Marc Chapman, and Dr. Allen

Deutsch [#139]. The motion was referred to the undersigned for disposition on January 16,

2020, after the undersigned returned this case to the District Court for a trial setting. By their

motion, Defendants ask for leave to designate one or more experts on the issue of the

reasonableness and necessity of Plaintiff’s medical expenses and state that they would agree to

produce any newly designated experts for additional depositions at the earliest possible date

following the designation. For the reasons set forth below, the Court will deny the motion.

       This case, a personal-injury action removed from state court, has been pending since June

2017; the original Scheduling Order expired in August of 2018. The undersigned returned this

case to the District Court for a trial setting upon the expiration of the Original Scheduling Order.

Additional pretrial issues arose; the case was re-referred to the undersigned for further

proceedings; and the undersigned issued a new Scheduling Order with discovery expiring on

October 15, 2018. Since then, numerous discovery and expert disputes have arisen, and in order

to resolve these issues the Court again extended the discovery deadline, declaring all discovery


                                                 1
closed as of March 15, 2019 with the exception of an ordered records custodian deposition and

previously noticed Rule 30(b)(6) deposition.

       The case was then reassigned to the docket of the Honorable Jason K. Pulliam in August

2019, and the undersigned set this matter for a status conference when the case was referred to

the undersigned by Judge Pulliam. At the September 2019 status conference, the Court set a

deadline to complete all outstanding depositions and ordered all motions to strike be filed by

December 5, 2019 [#98] so that this case could finally be set for trial. Defendants subsequently

filed four Daubert motions, all of which were denied or dismissed as moot, and a motion for

reconsideration, which the Court denied. All told, the undersigned has issued six substantive

orders on discovery and expert issues in this case [#33, #52, #67, #94, #123, #137] and has held

seven pretrial conferences and hearings [#38, #47, #53, #66, #88, #97, #122]. Now, almost one

year after the close of the third discovery deadline imposed in this case, Defendants ask the

Court to designate additional experts and permit additional depositions.

       There is no good cause for reopening discovery and further delaying trial. Defendants

already asked the Court for additional time to designate an expert in January 2019, similarly

arguing that Defendants needed additional experts to address Plaintiff’s medical bills and the

reasonableness of such costs. The Court denied the motion, concluding that Defendants had

notice that they might need to designate an additional expert in April 2018, when Plaintiff mailed

Defendants a demand letter with attached medical bills, including a bill for $149,104.68 from

AD Hospital East for Plaintiff’s July 2017 spinal surgery. (Med. Records. [#144-1 at 60–61.)

As the Court stated at the February 2019 hearing, Defendants could have designated an

additional expert until October 1, 2018 in full compliance with the amended Scheduling Order

without seeking leave of Court but failed to do so. Defendants’ argument that it did not know



                                                2
the amount of Plaintiff’s past medical expenses is simply unpersuasive on the record before the

Court.

         Moreover, as to any additional medical bills incurred since that time, Defendants have

long been aware that Plaintiff is receiving ongoing medical treatment for the injuries underlying

this lawsuit. Plaintiff timely disclosed a life care plan addressing his future medical costs along

with his amended expert designations on August 1, 2018 [#23]. Defendants had the opportunity

to designate their own life care planner as an expert and did so on July 31, 2018 [#22].

Defendants could have but did not designate any additional experts within the expert designation

deadline. The parties will both be limited at trial to the evidence that was timely disclosed

during discovery and under the Court’s various Scheduling Orders.           Defendants have not

established good cause for designating additional experts and reopening discovery at this

juncture.

         IT IS THEREFORE ORDERED that Defendants’ Motion to Allow Designation of

Additional Expert Witness Dr. Purvi Patel, Marc Chapman, and Dr. Allen Deutsch [#139] is

DENIED.

         SIGNED this 21st day of February, 2020.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE




                                                3
